Title: To Thomas Jefferson from James Madison, 19 February 1788
From: Madison, James
To: Jefferson, Thomas



Dear Sir
New York Feby. 19. 1788

By the Count de Moustier I received your favour of the 8th. of October. I received by his hands also the watch which you have been so good as to provide for me, and for which I beg you to accept my particular thanks. During the short trial I have made she goes with great exactness. Since the arrival of the Count de  Moustier, I have received also by the Packet Mr. Calonne’s publication for myself, and a number of the Mercure’s for Mr. Banister. The Bearer was a Mr. Stuart. I had a conveyance to Mr. Banister a few days after the Mercure’s came to hand.
The public here continues to be much agitated by the proposed fœderal Constitution and to be attentive to little else. At the date of my last Delaware Pennsylvania and New Jersey had adopted it. It has been since adopted by Connecticut, Georgia, and Massachusetts. In the first the minority consisted of 40 against 127. In Georgia the adoption was unanimous. In Massachusetts the conflict was tedious and the event extremely doubtful. On the final question the vote stood 187 against 168; a majority of 19 only being in favor of the Constitution. The prevailing party comprized however all the men of abilities, of property, and of influence. In the opposite multitude there was not a single character capable of uniting their wills or directing their measures. It was made up partly of deputies from the province of Maine who apprehended difficulties from the New Government to their scheme of separation, partly of men who had espoused the disaffection of Shay’s; and partly of ignorant and jealous men, who had been taught or had fancied that the Convention at Philada. had entered into a conspiracy against the liberties of the people at large, in order to erect an aristocracy for the rich the well-born, and the men of Education. They had no plan whatever. They looked no farther than to put a negative on the Constitution and return home. The amendments as recommended by the Convention were as I am well informed not so much calculated for the minority in the Convention, on whom they had little effect, as for the people of the State. You will find the amendments in the Newspapers which are sent from the office of foreign affairs. It appears from a variety of circumstances that disappointment had produced no asperity in the minority, and that they will probably not only acquiesce in the event, but endeavour to reconcile their constituents to it. This was the public declaration of several who were called the leaders of the party. The minority of Connecticut behaved with equal moderation. That of Pennsylvania has been extremely intemperate and continues to use a very bold and menacing language. Had the decision in Massachusetts been adverse to the Constitution, it is not improbable that some very violent measures would have followed in that State. The cause of the inflamation however is much more in their State factions, than in the system proposed by the  Convention. New Hampshire is now deliberating on the Constitution. It is generally understood that an adoption is a matter of certainty. South Carolina and Maryland have fixed on April or May for their Conventions. The former it is currently said will be one of the ratifying States. Mr. Chace and a few others will raise a considerable opposition in the latter. But the weight of personal influence is on the side of the Constitution, and the present expectation is that the opposition will be outnumbered by a great majority. This State is much divided in its sentiment. Its Convention is to be held in June. The decision of Massts. will give the turn in favor of the Constitution unless an idea should prevail or the fact should appear, that the voice of the State is opposed to the result of its Convention. North Carolina has put off her Convention till July. The State is much divided it is said. The temper of Virginia, as far as I can learn, has undergone but little change of late. At first there was an enthusiasm for the Constitution. The tide next took a sudden and strong turn in the opposite direction. The influence and exertions of Mr. Henry, and Col. Mason and some others will account for this. Subsequent information again represented the Constitution as regaining in some degree its lost ground. The people at large have been uniformly said to be more friendly to the Constitution than the Assembly. But it is probable that the dispersion of the latter will have a considerable influence on the opinions of the former. The previous adoption of nine States must have a very persuasive effect on the minds of the opposition, though I am told that a very bold language is held by Mr. H——y and some of his partisans. Great stress is laid on the self-sufficiency of that State, and the prospect of external props are alluded to.
Congress have done no business of consequence yet, nor is it probable that much more of any sort will precede the event of the great question before the public.
The Assembly of Virginia have passed the district Bill of which I formerly gave you an account. There are 18 districts, with 4 new Judges, Mr. Gabl. Jones, Richd. Parker, St. George Tucker and Jos. Prentis. They have reduced much the taxes, and provided some indulgences for debtors. The question of British debts underwent great vicicitudes. It was after long discussion resolved by a majority of 30 against the utmost exertions of Mr. Henry that they should be paid as soon as the other States should have complied with the treaty. A few days afterwards he carried  his point by a majority of 50 that G. B. should first comply. Adieu Yrs. Affecty.,

Js. Madison Jr.


P.S. Mr. St. John has given me a very interesting description of a System of Nature lately published at Paris. Will you add it for me. The Boxes which were to have come for myself G.W. and A. D. &c have not yet arrived.

